Exhibit 10.1

 

HUNTSMAN

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(As Restated July 1, 2004)

 

--------------------------------------------------------------------------------


 

HUNTSMAN

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(as restated July 1, 2004)

 

THIS RESTATEMENT OF THE SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN is effective as
of July 1, 2004 except as otherwise provided in this Plan.

 

This Plan as herein restated shall govern the benefits of any Member whose
employment terminates on or after July 1, 2004 and the terms of this Plan at it
existed prior to its restatement effective July 1, 2004 shall be disregarded. 
Notwithstanding the foregoing, the benefits of a Member whose employment
terminates prior to July 1, 2004 shall be governed by the Plan as it existed at
the time the employment terminated.

 

ARTICLE I

NAME

 

1.1          Name.  The Plan shall be known as “THE HUNTSMAN SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN” and is hereinafter sometimes referred to as the
“Plan”.

 

ARTICLE II

PURPOSE AND SPECIAL EFFECTIVE DATES

 

2.1          Purpose.  The primary purpose of this Plan is to provide benefits
for certain key employees that cannot be provided under the Huntsman Defined
Benefit Pension Plan because of certain limitations.  The Plan is intended to be
an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and shall be administered as such.

 

2.2          History.  This Plan was originally created in 1996 by Huntsman
Chemical Corporation to provide benefits to certain executive employees that
could not be provided due to legal constraints by the Huntsman Defined Benefit
Pension Plan and the Huntsman Money Purchase Pension Plan.  In connection with
this restatement of the Plan, the liabilities of the Plan as it existed
immediately prior to this restatement which relate to the Huntsman Money
Purchase Pension Plan are being transferred to the newly established Huntsman
Supplemental Executive Pension Plan (the “Executive Pension Plan”).  All
administrative actions, including the payment of benefits, with respect to the
liabilities transferred to the Executive Pension Plan taken after the effective
date of this restatement of the Plan shall be treated in all respects as action
taken under the Executive Pension Plan.  It is intended that there be no
duplication of benefits, taking into account this Plan and the Executive Pension
Plan, and this Plan shall be interpreted and administered accordingly.

 

All rights to supplemental benefits in excess of those provided under the
Huntsman Money Purchase Pension Plan for Members whose termination of employment
occurs on or after July 1, 2004 shall be governed by the terms of the Executive
Pension Plan and not this Plan.

 

2

--------------------------------------------------------------------------------


 

2.3          Special Effective Dates.  The following provisions are subject to
special effective dates:

 

(a)           Section 3.4 defining “Commencement Date” is effective January 1,
2005.  For the period prior to January 1, 2005, the term “Commencement Date”
shall have the meaning set forth in Section 3.5 of the Plan as it existed
immediately prior to the Effective Date of this restatement.

 

(b)           Section 3.8 defining “Employer” is effective August 16, 2005. 
Prior to August 16, 2005 the Plan is being sponsored by Huntsman LLC with
Huntsman International LLC as a participating employer along with the other
participating employers set forth in Section 3.8.   Section 3.8 shall be
administered accordingly.

 

(c)           Section 3.11 defining “Plan Administrator” is effective August 16,
2005.  Prior to August 16, 2005, the Plan Administrator is the person or entity
designated by the President of Huntsman LLC (or in the absence of an effective
designation it is the President of Huntsman LLC).

 

(d)           Sections 4.3, 4.4, 4.5 and 4.6 governing the payment of benefits
are effective for Termination Dates on and after January 1, 2005.  For
Termination Dates prior to January 1, 2005, the payment of benefits shall be
governed by the terms of Sections 4.2 and 4.3 of the Plan as they existed
immediately prior to the Effective Date of this restatement.

 

ARTICLE III

DEFINITIONS

 

When used herein, the following words shall have the meanings indicated, unless
the context clearly indicates otherwise:

 

3.1          Affiliate.  The word “Affiliate” means (i) a corporation which is a
member of a controlled group of corporations (within the meaning of
Section 1563(a) of the Code determined without regard to Sections 1563(a)(4) and
(e)(3)(C) thereof) which includes an Employer, provided that the phrase “more
than 50 percent” shall be substituted for the phrase “at least 80 percent” in
Section 1563(a)(1) of the Code, and (ii) any trade or business (whether or not
incorporated) which is under common control (as defined in Section 414(c) of the
Code as modified by Section 415(h) of the Code and regulations thereunder) with
an Employer.

 

3.2          Beneficiary.  The word “Beneficiary” shall mean the person or
persons entitled to receive benefits upon the death of a Member under this Plan.

 

3.3          Code.  The word “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

3.4          Commencement Date.  The words “Commencement Date” shall mean the
Termination Date of the Member, provided, however, if the Member is considered a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) as of the
Termination Date, then the Commencement Date shall be the date that is six
months after the Termination Date.

 

3.5          Defined Benefit Pension Plan.  The words “Defined Benefit Pension
Plan” means the Huntsman Defined Benefit Pension Plan.

 

3

--------------------------------------------------------------------------------


 

3.6          Disability.  The word “Disability” shall mean any medically
determinable physical or mental impairment which is considered a permanent
disability under the terms of the Defined Benefit Pension Plan; provided,
however, on and after January 1, 2005 an impairment shall not be considered a
Disability for purposes of this Plan unless it is determined by the Plan
Administrator that the Member is disabled within the meaning of
Section 409A(a)(2)(C) of the Code.

 

3.7          Effective Date.  The “Effective Date” of this restated Plan shall
be July 1, 2004. The original effective date of the Plan was January 1, 1996.

 

3.8          Employer.  The word “Employer” shall mean the Huntsman
International LLC.  In addition, unless the context indicates otherwise, as used
in this Plan, the term “Employer” shall also mean and include any other
Affiliate of Huntsman International LLC that has been granted permission by the
Board of Directors of Huntsman International LLC to participate in this plan. 
This permission shall be granted under such conditions and upon such conditions
as the Board of Directors deems appropriate. By a separate schedule, an adopting
employer may set forth the manner in which this Plan will apply to its
participating employees.  The following entities are participating employers:

 

Huntsman Petrochemical Corporation

Huntsman Purchasing, Ltd

 

The obligations of an Employer hereunder shall be limited to the employees of
that Employer participating in this Plan.

 

3.9          Member.  The word “Member” means those executive employees of an
Employer participating in the Plan at the Effective Date of its restatement.  In
addition, it means an executive employee of an Employer who is specifically
designated as a Member by the President (or the employee of the Employer who has
the responsibilities of the chief executive officer of that Employer if there is
no employee with the title of president) of that Employer.  The designation
shall specify the date as of which the executive employee becomes a Member of
the Plan.  Notwithstanding the foregoing provisions of this section, the
President of the Employer (or the employee of the Employer who has the
responsibilities of the chief executive officer of that Employer if there is no
employee with the title of president) shall have full discretion to adjust the
status of any individual that is an employee of that Employer for purposes of
this Plan (whether to include an employee or to remove an employee or to set or
adjust the terms of participation).  In the event an individual ceases to be a
Member of the Plan or otherwise experiences a change in status, any rights
earned under this Plan prior to the change in status shall be paid to the
individual at such time as it would otherwise have been, but for the change in
status, under the terms of this Plan (subject to the Employer rights to amend or
terminate the Plan in Section 6.3).

 

3.10        Plan.  The word “PLAN” shall mean the Supplemental Executive
Retirement Plan set forth in and by this document, as the same may be amended
from time to time.

 

3.11        Plan Administrator.  The words “Plan Administrator” shall mean the
person or entity designated by the President of HUNTSMAN INTERNATIONAL LLC to
administer this Plan.  In the absence of an effective designation, it shall mean
the President of HUNTSMAN INTERNATIONAL LLC.

 

4

--------------------------------------------------------------------------------


 

3.12        “Reasonable Cause“ means any of the following, with respect to the
Member’s position with the Employer:

 

(a)           Gross negligence, fraud, dishonesty or willful violation of any
law or material violation of any significant Employer policy, committed in
connection with the position and resulting in a material adverse effect on the
Employer; or

 

(b)           Failure to substantially perform (for reasons other than medically
determinable disability) the duties reasonably assigned or appropriate to the
position, in a manner reasonably consistent with prior practice;

 

provided, however, that the term “Reasonable Clause” shall not include ordinary
negligence or failure to act, whether due to an error in judgment or otherwise,
if the Member has exercised substantial efforts in good faith to perform the
duties reasonably assigned or appropriate to the position.

 

3.13        “Service” shall mean the years of service that the Member would have
under the Defined Benefit Pension Plan based upon the date of hire specified for
the Member in connection with the designation of the Member for participation in
this Plan.   If no special date of hire was specified in connection with the
designation of the Member for participation in this Plan, then Service shall
mean the Years of Service of the Member.

 

3.15        Termination Date.  The words “Termination Date” means the date the
Member ceases to render services of the Employer and all Affiliates for any
reason whatsoever, voluntary or involuntary other than on account of the death
of the Member, provided, however, if the Plan Administrator determines that the
Member who ceases to render services on or after January 1, 2005 has not
experienced a “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) on the date that would otherwise be a Termination Date
hereunder, then the “Termination Date” for purposes of the Plan shall be the
first date thereafter as of which the Member has experienced a separation from
service within the meaning of Code Section 409A(a)(2)(A)(i).

 

3.16        Vested Member.  The words “Vested Member” shall mean:

 

(a)           a Member who is credited with ten or more Years of Service;

 

(b)           a Member who experiences a Termination Date on account of death or
disability (as permanent disability is defined under the Defined Benefit Pension
Plan), or on or after attaining normal retirement age under the Defined Benefit
Pension Plan; or

 

(c)           a Member whose employment is terminated by the Employer without
Reasonable Cause.

 

3.17        Year of Service.  The words “Year of Service” means a year of
service as that term is defined under the Defined Benefit Pension Plan, taking
into account, however, only actual service with the Employer or an Affiliate of
the Employer, and disregarding service for a prior employer credited under the
Defined Benefit Pension Plan if that prior employer was not an Affiliate of the
Employer.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

SUPPLEMENTAL BENEFIT

 

4.1          Benefit.  The benefit of a Member at the Commencement Date of the
Member is an amount equal to the sum of the following:

 

(a)           An amount equal to benefit of the Member, if any, under this Plan
calculated as of July 1, 2004 under Section 4.1 of this Plan as it existed
immediately prior to the Effective Date of this restatement, converted into an
opening account balance in the same manner and using the same assumptions as
applicable under the Defined Benefit Pension Plan to the conversion of the
accrued benefit of the Member under the Defined Benefit Pension Plan into an
opening account balance as of such date, and adjusted by the interest credits
that would be applied to this Opening Account Balance if it had been part of the
opening account balance of the Member under the Defined Benefit Pension Plan for
the period from July 1, 2004 to the Commencement Date (disregarding for these
purposes any limitations of Section 415 of the Code otherwise applicable to the
Defined Benefit Pension Plan); and

 

(b)           An amount equal to the positive difference between (1) the sum of
the pay credits and transition credits, as adjusted for applicable interest
credits, for the period from July 1, 2004 (or such later date as the Member
enters the Plan) to the Commencement Date that would have been credited to the
cash balance account of the Member in the Defined Benefit Pension Plan under the
provisions of the Defined Benefit Pension Plan, taking into account all Service
of the Member and disregarding any limitations of Section 415 and
Section 401(a)(17) Code; and (2) the sum of the pay credits and transition
credits, as adjusted for applicable interest credits, for such period actually
credited to the cash balance account of the Member in the Defined Benefit
Pension Plan.

 

4.2          Entitlement to Benefits.  A Vested Member shall be entitled to his
or her benefits upon reaching his or her Commencement Date.

 

4.3          Payment of Benefits.  Benefits shall commence to be paid to a
Vested Member on a date that is 30 days from the Commencement Date or as soon
thereafter as administratively feasible.  The normal form of the benefit is a
single cash lump sum.

 

4.4          Form of Payment.  The amount due the Member shall be paid in one of
the following forms as selected by the Member in writing in connection with the
enrollment of the Member in the Plan or in a subsequent election that is valid
in accordance with the terms of the Plan as it existed at the time the election
was made:

 

(a)           A single cash lump sum.

 

(b)           An annuity for the life of the Member.

 

(c)           An annuity for the life of the Member with payments guaranteed for
120 months, which payments during the guaranteed period after the death of the
Member shall be paid to the Beneficiary of the Member.  If the Beneficiary is an
individual and dies after the death of the Member, the commuted value of the
remaining payments as the Beneficiary would have received had the Beneficiary
continued to live shall be paid in a single cash payment to the estate of the
Beneficiary.

 

(d)           A joint and survivor annuity with an annuitant designated by the
Member prior to the time benefits start to be paid to the Member under which a
reduced amount shall be paid to the Member for his life, and his joint
annuitant, if surviving at the Member’s death, shall be entitled to receive
thereafter a lifetime survivorship pension in a monthly amount equal to 50 or
100 percent (as designated by the Member prior to the time benefits start to be
paid to the Member) of the amount which had been payable to the Member.

 

6

--------------------------------------------------------------------------------


 

In the event the Member makes no election as to the form of payment (or the
election does not satisfy the applicable requirements of the Plan or of
Section 409A of the Code), the benefits of the Member shall be paid to the
Member in the form of a single cash lump sum.  Notwithstanding the foregoing, in
the event the benefits of the Member do not exceed $25,000, such benefits shall
be paid in the form of a single lump sum payment to the Member without regard to
the form of payment elected by the Member.  In the event the benefit is not paid
in the normal form, the benefit shall be adjusted from the normal form to the
form in which it is payable under the Plan in the same manner and using the same
assumptions that would be used to convert a benefit to the applicable form
commencing as of the Commencement Date under the Defined Benefit Pension Plan.

 

4.5          Election to Change Form of Payment.   Prior to January 1, 2007, a
Member may change his/her election of the form of payment for a Commencement
Date by submitting a written election form to the Plan Administrator; provided
such election shall not be effective for a Commencement Date that is less than
12 months from the date the election form was received by the Plan Administrator
unless it is received at least 30 days before the Commencement Date and the Plan
Administrator, in its sole discretion, approves the form of payment selected. 
Notwithstanding the forgoing, a Member may not change a form of election on or
after January 1, 2006 with respect to payments that would otherwise be received
in 2006 or to cause payments to be made in 2006.

 

On and after January 1, 2007, a Member may change his/her election of the form
of payment for a Commencement Date by submitting a written election form to the
Plan Administrator; provided

 

(a)           such election shall not be effective for a Commencement Date on
account of Disability that is less than 12 months from the date the election
form was received by the Plan Administrator;

 

(b)           such election shall not be effective for a Commencement Date on
account of a separation from service (other than on account of Disability) that
is less than 5 years from the date the election form was received by the Plan
Administrator.

 

For purposes of this Section 4.5, it shall not be considered a change in the
form of payment to change the form of payment from one of the annuity forms
under (b), (c) or (d) of Section 4.4 to another of those annuity forms of
payment provided that the change is made before any annuity payment has been
made and provided further that the two annuities are actuarially equivalent
using reasonable actuarial assumptions.

 

4.6          Payment to Beneficiary.  In the event of the death of the Member
before the benefits commence to be paid to the Member, the benefits of the
Member under this Plan shall be paid to the Beneficiary of the Member in the
form of a single cash payment.  The payment shall be paid on the date that is 30
days following the date of death or as soon thereafter as administratively
feasible.  A Member may designate a Beneficiary on the form prescribed by and
delivered to the Plan Administrator.  If no Beneficiary is properly designated
under this Plan, then the Beneficiary shall be the spouse of the Member, in any,
or if there is no surviving spouse it shall be the person entitled under the
terms of the Defined Benefit Pension Plan to receive any death benefits that
would be payable on account of the Member under the Defined Benefit Pension Plan
as of the date of death of that Member.  If there is no Beneficiary after the
application of the foregoing provisions of this Section, then the payment shall
be made to the estate of the Member.  If under these rules the benefits are
payable to the estate of the Member, and either the Plan Administrator cannot
locate a qualified representative of the deceased Member’s estate, or if
administration of the estate is not otherwise required, the Plan Administrator
in its

 

7

--------------------------------------------------------------------------------


 

discretion may make the distribution to the deceased Member’s heirs at law,
determined in accordance with the law of the State of the Member’s domicile in
effect as of the date of the Member’s death.

 

ARTICLE V

ADMINISTRATION OF THE PLAN

 

5.1          Plan Administration.  The Plan Administrator shall have the full
authority to interpret and construe the Plan and to issue such administrative
procedures as it deems appropriate.  The Plan Administrator shall have the duty
and responsibility of maintaining records, making the requisite calculations and
disbursing the payments hereunder.  The Plan Administrator’s interpretations,
determinations, regulations and calculations shall be final and binding on all
persons and parties concerned.

 

5.2          Claims Procedure.  The Plan Administrator shall establish
reasonable procedures for the submission and review of claims with respect to
benefits under the Plan.  A copy of the claims procedures for the Plan shall be
available from the Plan Administrator.  The failure of a claimant to follow the
claims procedures with respect to a claim, including the review procedures,
shall result in the loss of the right to bring an action in court with respect
to the claim.

 

5.3          Amendment and Termination.

 

(a)           The Employer may amend or terminate the Plan as it relates to the
employees of that Employer at any time, provided, however, that no such
amendment or termination shall adversely affect the benefit to which a Member or
the Beneficiary of such Member would be entitled immediately prior to the date
of such amendment or termination if the employment of the Member had then ended
unless the Member becomes entitled to an amount equal to such benefit under
another plan or practice of the Employer. The Plan Administrator may amend this
Plan in the place of the Employer so long as the amendment does not materially
increase the cost of the Plan to the Employer.

 

(b)           During a period beginning April 1, 2005 and ending December 31,
2005, a Member may by written notice to the Plan Administrator elect to
terminate participation in the Plan.  The termination of participation in the
Plan as set forth in the notice shall be effective on the date of the written
notice.  Thereafter the Member shall no longer accrue any additional benefits
under this Plan.  The benefits of the Member shall be determined as if the Plan
had terminated as of the date of the notice and such benefits shall be paid to
the Member in the form of a single cash lump sum payment on the date that is 60
days of the date of the notice or as soon thereafter as is administratively
feasible.

 

5.4          Payments.  The Employer will pay all benefits arising under this
Plan.  There shall be deducted from each payment any federal, state or local
withholding or taxes or charges which may be required under applicable law as
determined by the Employer.  The benefits hereunder shall not be treated as
compensation from the Employer for purposes of any other benefit plan or program
of the Employer unless specifically designated as compensation in such other
benefit plan or program.

 

5.5          Non-assignability of Benefits.  The benefits payable hereunder or
the right to receive future benefits under the Plan may not be anticipated,
alienated, pledged, encumbered, or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefits becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the

 

8

--------------------------------------------------------------------------------


 

Plan Administrator which, in its sole discretion, may cause the same to be held
or applied for the benefit of one or more of the dependents of such person or
make any other disposition of such benefits that it deems appropriate.

 

5.6          Status of Plan.  Nothing contained herein shall be construed as
providing for assets to be held in trust or escrow or any other form of asset
segregation for the Member or for any other person or persons to whom benefits
are to be paid pursuant to the terms of this plan, the Member’s only interest
hereunder being the right to receive the benefits set forth herein.  To the
extent any person acquires a right to receive benefits under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Employer.

 

5.7          Indemnification.  To the extent permitted by law, the Employer
shall indemnify each member of the Board of Directors and any other employee of
the Employer to whom duties are assigned with respect to this Plan, against
expenses (including any amount paid in settlement) reasonably incurred by
him/her in connection with any claims against him/her by reason of his/her
conduct in the performance of his/her duties under the Plan, except in relation
to matters as to which he/she acted fraudulently or in bad faith in the
performance of such duties.  This right of indemnification shall be in addition
to any other right to which the Board or other person may be entitled as a
matter of law or otherwise, and shall pass to the estate of a deceased person.

 

5.8          Reports and Records.  The Plan Administrator and those to whom the
Plan Administrator has delegated duties under the Plan shall keep records of all
their proceedings and actions and shall maintain books of account, records, and
other data as shall be necessary for the proper administration of the Plan and
for compliance with applicable law.

 

5.9          Finances.  The costs of the Plan shall be borne by the Employer. 
The rights of the Member (or of his Beneficiary) to benefits under the Plan
shall be solely those of an unsecured general creditor of the Employer.  Any
assets acquired by or held by the Employer or set aside in a trust set up by the
Employer shall not be deemed to be held as security for the performance of the
obligations of the Employer under this Plan.  Notwithstanding the foregoing, to
the extent under the terms of a trust set up by the Employer payments are made
by the Trustee of said Trust to the Member with respect to benefits under this
Plan, such payments shall satisfy the obligations of the Employer hereunder to
the extent of the payments made.

 

5.10        Nonguarantee of Employment.  Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and any Member, or as
a right of any Member to be continued in employment of the Employer, or as a
limitation on the right of the Employer to discharge any of its employees, with
or without cause.

 

5.11        Applicable Law.  All questions pertaining to the construction,
validity and effect of the Plan shall be determined in accordance with the laws
of the United States and to the extent not pre-empted by such laws, by the laws
of the State of Utah.

 

5.12        Headings.  The headings of Sections and Articles in this Plan are
for convenience purposes only and shall in no way control or be used in the
interpretation of the content of the Sections or Articles or this Plan as a
whole.

 

5.13        Number and Gender.  Where the context requires, the singular shall
include the plural and the plural shall include the singular, and any gender
shall include both other genders.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VI

 

TRANSFER OF EMPLOYEES AMONG AFFILIATED COMPANIES

 

The transfer of a Member from employment with the Employer to employment with an
Affiliate shall not be deemed a termination of employment under this Plan.  If
the Affiliate is an Employer under this Plan, that Employer shall determine
whether the Member shall continue to participate in this Plan as an employee of
that Employer.  For purposes of this Plan, the last Employer of a Member shall
be liable for the Member’s benefits hereunder even though a portion of the
liability is attributable to periods of service for another Employer.

 

In the event the Member is transferred to an Affiliate that does not participate
in this Plan, the Member shall cease to participate in this Plan but the former
Employer shall continue to maintain the accounts and benefits of the Member
earned under this Plan until the benefits become payable to the Member
hereunder.

 

Adopted this 23rd day of December, 2005.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

for itself and as successor in interest by merger to

 

HUNTSMAN LLC

 

 

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

PARTICIPATING EMPLOYERS:

 

 

 

 

 

HUNTSMAN PETROCHEMICAL CORPORATION

 

 

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

HUNTSMAN PURCHASING, LTD

 

 

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

10

--------------------------------------------------------------------------------


 

Appendix 1

 

SCHEDULE FOR PARTICIPANTS IN POLYURETHANES EXECUTIVE
PENSION PLAN AND POLYURETHANES EXCESS BENEFIT PLAN

 

In 1999 in connection with the acquisition of the polyurethanes business of ICI
Americas, Inc., Huntsman International LLC (“International”) became the sponsor
of the Polyurethanes Executive Pension Plan (the “EPP”) and the Polyurethanes
Excess Benefit Plan (the “Excess Plan”), each a nonqualified pension plan
providing benefits to certain key executives in excess of those that could be
provided under the Polyurethanes Pension Plan, a qualified defined benefit
pension plan that is a spin-off from the ICI Americas, Inc. Pension Plan.

 

Effective July 1, 2004, the Polyurethanes Pension Plan (then known as the
Huntsman International LLC Specialty Chemicals Pension Plan) (the “Polyurethanes
DB Plan”) merged into the Huntsman Defined Benefit Pension Plan and its
participants became participants in the Huntsman Defined Benefit Pension Plan. 
International has become a participating employer in this Plan effective July 1,
2004 in connection with the transfer of the liabilities of the EPP and the
Excess Plan to the Plan pursuant to a Merger Agreement (the “Merger”).  With the
merger of Huntsman LLC into International on August 16, 2005, International has
become the sponsor of the Plan.

 

The following provisions override any conflicting provisions of the Plan as it
applies to participants in the EPP or the Excess Plan who become participants in
the Plan in connection with the Merger.  Unless otherwise indicated, terms have
the meaning assigned in the Plan.

 

(1)           Eligibility.  The employees of International who were
participating in the EPP or the Excess Plan at the time of the Merger (the
“Participants”) shall be participants in the Plan effective July 1, 2004 subject
to the authority of the President of International to subsequently adjust the
status of any of its employees for purposes of the Plan in accordance with
Section 3.9 of the Plan.

 

(2)           Benefits.  The benefits under the Plan of each Participant shall
be determined in accordance with Section 4.1 of the Plan, provided, however,
that the benefit under Section 4.1(a) of the Plan as of July 1, 2004 for a
Participant shall be an amount equal to sum of the benefit of the Participant
under the EPP, if any, and the benefit of the Participant under the Excess Plan,
if any, calculated as of July 1, 2004 in each case under the terms of the
applicable plan as it existed immediately before the Merger, converted into an
opening account balance in the same manner and using the same assumptions as
applicable under the Defined Benefit Pension Plan to the conversion of the
accrued benefit of the Participant under the Polyurethanes DB Plan into an
opening account balance in the Defined Benefit Pension Plan as of July 1, 2004,
which amount shall be adjusted in the future for interest credits in accordance
with the provisions of Section 4.1(a).

 

(3)           Liability of the Plan.  The benefits of each Participant described
in (2) above shall be an obligation of International under the Plan.  The
benefits of each Participant described in (2) above shall constitute the entire
benefit to which each Participant is entitled under the provisions of the EPP
and the Excess Plan.  The EPP and the Excess Benefit Plan shall cease to exist
in connection with the Merger and the Participants shall as of the Merger cease
to have any rights or claims under such plans.  The Participants shall only have
the right to such benefits as set forth in the Plan, including this Appendix 1

 

1

--------------------------------------------------------------------------------


 

to the Plan.  Benefits shall be paid in such form and at such time as provided
in accordance with the terms of the Plan.

 

(4)           Administration. The Plan Administrator is authorized to interpret
this Appendix 1 and to establish such rules and procedures as it determines
necessary or desirable to administer the Plan with the provisions of this
Schedule.

 

2

--------------------------------------------------------------------------------